DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on November 24, 2020. Claims 1-20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2020, February 22, 2022, and May 31, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
“Fig. 1” does not match the description in the Specification and should read “Fig. 1A”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0085], “first and second features 1108, 110” appears to be a typographical error and should read “first and second features 1108, 1110” (based on Figs. 11A-B).
In paragraph [0088], “another map 1300” appears to be a typographical error and should read “another map 1310” (based on Fig. 13B).
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11, line 3, “roadway” should read “the roadway”.
Claim 11, line 3, “sidewalk” should read “the sidewalk”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, the limitation “a user interface of the client device” at lines 2-3 is unclear. It is unclear to the Examiner if this is the same “user interface of the client device” previously recited in claim 1 or different user interface of the client device.
Claims 8 and 9 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claim (claim 1) recites the limitation of determining at least one of a pickup location or a drop off location and determining an uncertainty for the at least one of the pickup location or the drop off location, wherein determining the uncertainty is based on one or more factors associated with the point of interest. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at (observing) the received trip information corresponding to a trip for a user and determines at least one of a pickup location or a drop off location and an uncertainty for the at least one of the pickup location or the drop off location.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply determining at least one of a pickup location or a drop off location and determining an uncertainty for the at least one of the pickup location or the drop off location, wherein determining the uncertainty is based on one or more factors associated with the point of interest in his/her mind or by a human using a pen and paper. The mere nominal recitation of one or more processors (claim 1) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of receiving trip information corresponding to a trip for a user, selecting visualization information based on (i) the pickup or drop off location, and (ii) the uncertainty, transmitting the visualization information to a client device of the user for presentation on a user interface of the client device, and one or more processors (claim 1). The receiving step is recited at a high level of generality (i.e. as a general means of gathering data) and amount to no more than data gathering, which is a form of extra solution activity. The selecting and transmitting steps are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The one or more processors in claim 1 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The one or more processors are recited at a high level of generality and merely automate the determining step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
Examiner additionally notes claims 2-20 depend from claim 1.
Dependent claims 2-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 4, the additional limitations of evaluating historical information associated with the point of interest is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claim 1 above.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rander et al., US 2017/0344010 A1, hereinafter referred to as Rander, in view of Kline et al., US 2020/0124427 A1, hereinafter referred to as Kline, respectively.
As to claim 1, Rander teaches a method, comprising:
receiving, by one or more processors associated with a vehicle operating in an autonomous driving mode, trip information corresponding to a trip for a user, the trip information including a point of interest (see at least Abstract. See also at least paragraphs 10-16 regarding the transport facilitation system can comprise a number of backend datacenters that can provide users with a designated application that can enable users to submit pick-up requests on their mobile devices, Rander);
determining, by the one or more processors based on the point of interest, at least one of a pickup location or a drop off location (see at least paragraphs 63-64 regarding the control system 120 can generate the pick-up area to include a certain number of pick-up location options previously determined to facilitate more efficient pick-ups (e.g., by the transport facilitation system 190 utilizing historical pick-up data). In variations, the control system 120 can utilize the inputted pick-up location as a radial center of the pick-up area, and can perform a lookup in the pick-up/drop-off location sets 174 stored in the database 170 for a pick-up location options set 177 that corresponds to the expanded area, Rander); and
transmitting the visualization information to a client device of the user for presentation on a user interface of the client device, the visualization information indicating (i) a pickup or drop off zone on a map, and (ii) a representation of the uncertainty (see at least paragraphs 51-54 regarding the direct communications 187 can provide a confirmation to the user device 175 that the SDV 100 has found an optimal pick-up location, and can provide details to the user of the location. When the SDV 100 approaches the pick-up area, the rendezvous logic 185 can provide the user device 175 with status updates indicating, for example, that the SDV 100 is searching for an optimal pick-up location, or that the SDV 100 has identified an optimal pick-up location. Additionally or alternatively, once the rendezvous logic 185 identifies an optimal pick-up location, the rendezvous logic 185 can transmit a confirmation to the user device 175 indicating the location, Rander).
Rander teaches as the SDV 100 approaches the pick-up area, the control system 120 can utilize the sensor data 111 to dynamically detect location options in the options set 177 (320). Furthermore, in detecting the location options, the control system 120 can determine an availability of each option (see at least paragraph 64-65, Rander), however, Rander does not explicitly teach determining, by the one or more processors, an uncertainty for the at least one of the pickup location or the drop off location, wherein determining the uncertainty is based on one or more factors associated with the point of interest; or selecting, by the one or more processors, visualization information based on (i) the pickup or drop off location, and (ii) the uncertainty.
However, Kline teaches determining, by the one or more processors, an uncertainty for the at least one of the pickup location or the drop off location, wherein determining the uncertainty is based on one or more factors associated with the point of interest (see at least paragraphs 33-35 regarding the analytics engine 155 at the server 150 analyzes the image to identify one or more potential pickup locations in the image. The maps utilized may include existing annotations, such that a plurality of potential pickup locations in the maps are each associated with respective metadata providing details about that potential pickup location. Dynamic metadata may be metadata that changes frequently and may include, for example, weather conditions, traffic, event information, or temporary blockages. In some embodiments of the invention, upon determining that a potential pickup location is shown in the image, the server 150 may update the dynamic metadata associated with that potential pickup location); and selecting, by the one or more processors, visualization information based on (i) the pickup or drop off location, and (ii) the uncertainty (see at least paragraphs 36-41 regarding the server 150 transmits to the user application 115 indications of the potential pickup locations shown in the image as well as the associated metadata. The annotated image indicates that one or more of the potential pickup locations are recommended, based on contextual information, such as information about the user and the ride request and such as metadata describing the potential pickup locations. For instance, a recommended potential pickup location may be highlighted in an emphasized fashion (e.g., in a different color, in a more saturated color) as compared to other potential pickup locations).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Kline which teaches determining, by the one or more processors, an uncertainty for the at least one of the pickup location or the drop off location, wherein determining the uncertainty is based on one or more factors associated with the point of interest; and selecting, by the one or more processors, visualization information based on (i) the pickup or drop off location, and (ii) the uncertainty with the system of Rander as both systems are directed to a system and method for determining a pickup location for a self-driving vehicle based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of determining, by the one or more processors, an uncertainty for the at least one of the pickup location or the drop off location, wherein determining the uncertainty is based on one or more factors associated with the point of interest; and selecting, by the one or more processors, visualization information based on (i) the pickup or drop off location, and (ii) the uncertainty and would have predictably applied it to improve the system of Rander.
As to claim 3, Rander does not explicitly teach wherein determining the uncertainty includes identifying a location variance based on one or more of traffic congestion, street regulations, or weather conditions.
However, such matter is taught by Kline (see at least paragraph 35 regarding dynamic metadata may be metadata that changes frequently and may include, for example, weather conditions, traffic, event information, or temporary blockages. In some embodiments of the invention, upon determining that a potential pickup location is shown in the image, the server 150 may update the dynamic metadata associated with that potential pickup location).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Kline which teaches wherein determining the uncertainty includes identifying a location variance based on one or more of traffic congestion, street regulations, or weather conditions with the system of Rander as both systems are directed to a system and method for determining a pickup location for a self-driving vehicle based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of identifying a location variance based on one or more of traffic congestion, street regulations, or weather conditions and would have predictably applied it to improve the system of Rander.
As to claim 4, Rander teaches wherein determining the uncertainty further includes evaluating historical information associated with the point of interest (see at least paragraph 46 regarding  the SDV 100 ranks the options set 177 based, at least in part, on (i) the historical data from the transport facilitation system 190 (e.g., success rates and/or pick-up deltas for each option). See also at least paragraph 64 regarding the control system 120 can generate the pick-up area to include a certain number of pick-up location options previously determined to facilitate more efficient pick-ups (e.g., by the transport facilitation system 190 utilizing historical pick-up data), Rander).
As to claim 19, Rander teaches wherein the one or more processors associated with the vehicle are part of an onboard control system of the vehicle (see at least FIG. 5 and paragraphs 78-82, Rander).
As to claim 20, Rander teaches wherein the one or more processors associated with the vehicle are part of a remote server system in real time communication with the vehicle during operation in the autonomous driving mode (see at least paragraph 25 regarding the SDV 100 can include a wireless communication interface or communications array 114 to communicate with a backend, transport facilitation system 190. As provided herein, the transport facilitation system 190 can comprise one or more backend servers (e.g., a regional datacenter) that provide a transportation arrangement service to connect requesting users—via an executing rider application on the users' mobile devices—with available drivers or SDVs, Rander).

Claim(s) 2 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rander et al., US 2017/0344010 A1, hereinafter referred to as Rander, in view of Kline et al., US 2020/0124427 A1, hereinafter referred to as Kline, and further in view of KIM et al., US 2021/0326783 A1, hereinafter referred to as KIM, respectively.
As to claim 2, Rander, as modified by Kline, does not explicitly teach wherein the visualization information is modifiable in response to user interaction with the user interface.
However, such matter is taught by KIM (see at least paragraphs 106-107 regarding subsequently, when the user selects a location corresponding to the extra charge, a pick-up candidate location and a drop-off candidate location are displayed in the selected region as shown in FIG. 8B, and the user makes a selection. When the user desires to change the selected location, the desire is displayed, changeable sections are displayed).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KIM which teaches wherein the visualization information is modifiable in response to user interaction with the user interface with the system of Rander, as modified by Kline, as both systems are directed to a system and method for determining a pickup location for a self-driving vehicle based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of having wherein the visualization information is modifiable in response to user interaction with the user interface and would have predictably applied it to improve the system of Rander as modified by Kline.
As to claim 5, Rander, as modified by Kline, does not explicitly teach wherein determining the uncertainty includes evaluating a likelihood that another vehicle will be at the pickup or drop off zone for a minimum amount of time.
However, such matter is taught by KIM (see at least FIG. 7A-E and paragraph 97 regarding the user terminal 300 displays mobility services 11a to 11e usable in zone “A” corresponding to a current location 10 at once. Also, each service may display choices such as autonomous driving, manual driving, etc. and also display a required walking time, an estimated travel time, and an estimated fare to improve selection convenience).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KIM which teaches wherein determining the uncertainty includes evaluating a likelihood that another vehicle will be at the pickup or drop off zone for a minimum amount of time with the system of Rander, as modified by Kline, as both systems are directed to a system and method for determining a pickup location for a self-driving vehicle based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of having wherein determining the uncertainty includes evaluating a likelihood that another vehicle will be at the pickup or drop off zone for a minimum amount of time and would have predictably applied it to improve the system of Rander as modified by Kline.
As to claim 6, Rander, as modified by Kline, does not explicitly teach wherein evaluating the likelihood includes determining whether the minimum amount of time would coincide with a pickup or drop off action of the vehicle.
However, such matter is taught by KIM (see at least FIG. 7A-E and paragraph 97 regarding the user terminal 300 displays mobility services 11a to 11e usable in zone “A” corresponding to a current location 10 at once. Also, each service may display choices such as autonomous driving, manual driving, etc. and also display a required walking time, an estimated travel time, and an estimated fare to improve selection convenience).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KIM which teaches wherein evaluating the likelihood includes determining whether the minimum amount of time would coincide with a pickup or drop off action of the vehicle with the system of Rander, as modified by Kline, as both systems are directed to a system and method for determining a pickup location for a self-driving vehicle based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of having wherein evaluating the likelihood includes determining whether the minimum amount of time would coincide with a pickup or drop off action of the vehicle and would have predictably applied it to improve the system of Rander as modified by Kline.
As to claim 7, Rander, as modified by Kline, does not explicitly teach wherein the visualization information includes a viewfinder element that is modifiable in response to user interaction with a user interface of the client device.
However, such matter is taught by KIM (see at least FIG. 8A and paragraphs 106-107 regarding subsequently, when the user selects a location corresponding to the extra charge, a pick-up candidate location and a drop-off candidate location are displayed in the selected region as shown in FIG. 8B, and the user makes a selection. When the user desires to change the selected location, the desire is displayed, changeable sections are displayed).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KIM which teaches wherein the visualization information includes a viewfinder element that is modifiable in response to user interaction with a user interface of the client device with the system of Rander, as modified by Kline, as both systems are directed to a system and method for determining a pickup location for a self-driving vehicle based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of having wherein the visualization information includes a viewfinder element that is modifiable in response to user interaction with a user interface of the client device and would have predictably applied it to improve the system of Rander as modified by Kline.
As to claim 8, Rander, as modified by Kline, does not explicitly teach wherein the visualization information further includes a location identifier that snaps to a road segment in response to the user interaction with the user interface.
However, such matter is taught by KIM (see at least FIG. 7A-E and 8A. See also at least paragraphs 106-107 regarding subsequently, when the user selects a location corresponding to the extra charge, a pick-up candidate location and a drop-off candidate location are displayed in the selected region as shown in FIG. 8B, and the user makes a selection. When the user desires to change the selected location, the desire is displayed, changeable sections are displayed).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KIM which teaches wherein the visualization information further includes a location identifier that snaps to a road segment in response to the user interaction with the user interface with the system of Rander, as modified by Kline, as both systems are directed to a system and method for determining a pickup location for a self-driving vehicle based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of having wherein the visualization information further includes a location identifier that snaps to a road segment in response to the user interaction with the user interface and would have predictably applied it to improve the system of Rander as modified by Kline.
As to claim 9, Rander as modified by Kline and KIM discloses the limitations of claim 8.
Rander does not explicitly teach wherein the location identifier includes an inner zone and an outer zone, the inner and outer zones providing an indicia to the user that one part of the pickup or drop off zone is a more likely pickup or drop off location than another part of the pickup or drop off zone.
However, such matter is further taught by Kline (see at least paragraph 41 regarding the annotated image indicates that one or more of the potential pickup locations are recommended, based on contextual information, such as information about the user and the ride request and such as metadata describing the potential pickup locations. For instance, a recommended potential pickup location may be highlighted in an emphasized fashion (e.g., in a different color, in a more saturated color) as compared to other potential pickup locations).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Kline which teaches wherein the location identifier includes an inner zone and an outer zone, the inner and outer zones providing an indicia to the user that one part of the pickup or drop off zone is a more likely pickup or drop off location than another part of the pickup or drop off zone with the system of Rander as both systems are directed to a system and method for determining a pickup location for a self-driving vehicle based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of having wherein the location identifier includes an inner zone and an outer zone, the inner and outer zones providing an indicia to the user that one part of the pickup or drop off zone is a more likely pickup or drop off location than another part of the pickup or drop off zone and would have predictably applied it to improve the system of Rander.
As to claim 10, Rander, as modified by Kline, does not explicitly teach wherein the visualization information includes an elongated bar aligned along a segment of roadway or a segment of sidewalk to indicate the pickup or drop off zone.
However, such matter is taught by KIM (see at least FIG. 8B and paragraph 106 regarding the displayed pick-up and drop-off candidate locations may be classified as options including a pick-up/drop-off prohibited area, a manually driven vehicle, a completely unmanned autonomous vehicle, and a manned autonomous vehicle).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KIM which teaches wherein the visualization information includes an elongated bar aligned along a segment of roadway or a segment of sidewalk to indicate the pickup or drop off zone with the system of Rander, as modified by Kline, as both systems are directed to a system and method for determining a pickup location for a self-driving vehicle based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of having wherein the visualization information includes an elongated bar aligned along a segment of roadway or a segment of sidewalk to indicate the pickup or drop off zone and would have predictably applied it to improve the system of Rander as modified by Kline.
As to claim 11, Rander, as modified by Kline, does not explicitly teach wherein the elongated bar includes a color difference, intensity or gradient to indicate to the user a relative size of the pickup or drop off zone along the segment of roadway or the segment of sidewalk.
However, such matter is taught by KIM (see at least FIG. 8B and paragraph 106 regarding the displayed pick-up and drop-off candidate locations may be classified as options including a pick-up/drop-off prohibited area, a manually driven vehicle, a completely unmanned autonomous vehicle, and a manned autonomous vehicle).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KIM which teaches wherein the elongated bar includes a color difference, intensity or gradient to indicate to the user a relative size of the pickup or drop off zone along the segment of roadway or the segment of sidewalk with the system of Rander, as modified by Kline, as both systems are directed to a system and method for determining a pickup location for a self-driving vehicle based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of having wherein the elongated bar includes a color difference, intensity or gradient to indicate to the user a relative size of the pickup or drop off zone along the segment of roadway or the segment of sidewalk and would have predictably applied it to improve the system of Rander as modified by Kline.
As to claim 12, Rander, as modified by Kline, does not explicitly teach wherein the elongated bar includes a geometric element therein, the geometric element indicating information about the pickup or drop off zone.
However, such matter is taught by KIM (see at least FIG. 8B and paragraph 106 regarding the displayed pick-up and drop-off candidate locations may be classified as options including a pick-up/drop-off prohibited area, a manually driven vehicle, a completely unmanned autonomous vehicle, and a manned autonomous vehicle).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KIM which teaches wherein the elongated bar includes a geometric element therein, the geometric element indicating information about the pickup or drop off zone with the system of Rander, as modified by Kline, as both systems are directed to a system and method for determining a pickup location for a self-driving vehicle based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of having wherein the elongated bar includes a geometric element therein, the geometric element indicating information about the pickup or drop off zone and would have predictably applied it to improve the system of Rander as modified by Kline.
As to claim 13, Rander, as modified by Kline, does not explicitly teach wherein the information about the pickup or drop off zone indicates the uncertainty.
However, such matter is taught by KIM (see at least FIG. 8B and paragraph 106 regarding the displayed pick-up and drop-off candidate locations may be classified as options including a pick-up/drop-off prohibited area, a manually driven vehicle, a completely unmanned autonomous vehicle, and a manned autonomous vehicle).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KIM which teaches wherein the information about the pickup or drop off zone indicates the uncertainty with the system of Rander, as modified by Kline, as both systems are directed to a system and method for determining a pickup location for a self-driving vehicle based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of having wherein the information about the pickup or drop off zone indicates the uncertainty and would have predictably applied it to improve the system of Rander as modified by Kline.
As to claim 14, Rander, as modified by Kline, does not explicitly teach wherein a speed of travel of the geometric element within the elongated bar correlates with the uncertainty.
However, such matter is taught by KIM (see at least FIG. 8B-C and paragraphs 106-111 regarding the user may check extra charges on the basis of his or her current location and the estimated travel time and fare displayed on the user terminal 300. The displayed pick-up and drop-off candidate locations may be classified as options including a pick-up/drop-off prohibited area, a manually driven vehicle, a completely unmanned autonomous vehicle, and a manned autonomous vehicle).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KIM which teaches wherein a speed of travel of the geometric element within the elongated bar correlates with the uncertainty with the system of Rander, as modified by Kline, as both systems are directed to a system and method for determining a pickup location for a self-driving vehicle based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of having wherein a speed of travel of the geometric element within the elongated bar correlates with the uncertainty and would have predictably applied it to improve the system of Rander as modified by Kline.
As to claim 15, Rander, as modified by Kline, does not explicitly teach wherein the geometric element comprises a set of nested geometric objects having different appearances.
However, such matter is taught by KIM (see at least FIG. 8B and paragraph 106 regarding the displayed pick-up and drop-off candidate locations may be classified as options including a pick-up/drop-off prohibited area, a manually driven vehicle, a completely unmanned autonomous vehicle, and a manned autonomous vehicle).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KIM which teaches wherein the geometric element comprises a set of nested geometric objects having different appearances with the system of Rander, as modified by Kline, as both systems are directed to a system and method for determining a pickup location for a self-driving vehicle based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of having wherein the geometric element comprises a set of nested geometric objects having different appearances and would have predictably applied it to improve the system of Rander as modified by Kline.
As to claim 16, Rander, as modified by Kline, does not explicitly teach wherein the visualization information further includes a tag pointing to the geometric element, the tag providing textual or graphical information about a time of arrival at the pickup or drop off zone.
However, such matter is taught by KIM (see at least FIG. 7A-E and paragraphs 97-105 regarding each service may display choices such as autonomous driving, manual driving, etc. and also display a required walking time, an estimated travel time, and an estimated fare to improve selection convenience. The server 100 gathers a plurality of estimated vehicle assignment zone arrival (delay) times of the selected vehicle type by means of a drop-off information gathering module 104 and transmits the gathered estimated vehicle assignment zone arrival (delay) times to the user terminal 300 by means of the message broadcaster module 107 (S150)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KIM which teaches wherein the visualization information further includes a tag pointing to the geometric element, the tag providing textual or graphical information about a time of arrival at the pickup or drop off zone with the system of Rander, as modified by Kline, as both systems are directed to a system and method for determining a pickup location for a self-driving vehicle based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of having wherein the visualization information further includes a tag pointing to the geometric element, the tag providing textual or graphical information about a time of arrival at the pickup or drop off zone and would have predictably applied it to improve the system of Rander as modified by Kline.
As to claim 17, Rander, as modified by Kline, does not explicitly teach wherein the tag moves away from and towards the geometric element to accentuate information about the pickup or drop off zone.
However, such matter is taught by KIM (see at least FIG. 7A-E and paragraphs 97-105 regarding each service may display choices such as autonomous driving, manual driving, etc. and also display a required walking time, an estimated travel time, and an estimated fare to improve selection convenience. The server 100 gathers a plurality of estimated vehicle assignment zone arrival (delay) times of the selected vehicle type by means of a drop-off information gathering module 104 and transmits the gathered estimated vehicle assignment zone arrival (delay) times to the user terminal 300 by means of the message broadcaster module 107 (S150). When the selected specific zone “A” is changed to another zone “B” due to the user's movement, the zone “B” is highlighted, and details for each service newly appear in the zone “B.” Also, the highlighting of the zone “A” to which the user belonged is removed, and the estimated travel time and the average fare may be updated and then displayed).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KIM which teaches wherein the tag moves away from and towards the geometric element to accentuate information about the pickup or drop off zone with the system of Rander, as modified by Kline, as both systems are directed to a system and method for determining a pickup location for a self-driving vehicle based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of having wherein the tag moves away from and towards the geometric element to accentuate information about the pickup or drop off zone and would have predictably applied it to improve the system of Rander as modified by Kline.
As to claim 18, Rander, as modified by Kline, does not explicitly teach wherein the visualization information further includes textual information for presentation on a card portion of the user interface adjacent to the map.
However, such matter is taught by KIM (see at least FIG. 7A-E and paragraphs 97-105 regarding the user terminal 300 displays mobility services 11a to 11e usable in zone “A” corresponding to a current location 10 at once. Also, each service may display choices such as autonomous driving, manual driving, etc. and also display a required walking time, an estimated travel time, and an estimated fare to improve selection convenience. The server 100 gathers a plurality of estimated vehicle assignment zone arrival (delay) times of the selected vehicle type by means of a drop-off information gathering module 104 and transmits the gathered estimated vehicle assignment zone arrival (delay) times to the user terminal 300 by means of the message broadcaster module 107 (S150)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KIM which teaches wherein the visualization information further includes textual information for presentation on a card portion of the user interface adjacent to the map with the system of Rander, as modified by Kline, as both systems are directed to a system and method for determining a pickup location for a self-driving vehicle based on the sensor data, and one of ordinary skill in the art would have recognized the established utility of having wherein the visualization information further includes textual information for presentation on a card portion of the user interface adjacent to the map and would have predictably applied it to improve the system of Rander as modified by Kline.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LEARY et al. (US 2021/0080279 A1) regarding a system and method for providing real-time visualizations of a behavior of an autonomous vehicle (AV) associated with a ride request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666